           Case 3:18-cv-01871-HZ         Document 65      Filed 02/27/20     Page 1 of 4




Theodore L. Vallas
2100 Palomar Airport Rd., Suite 222
Carlsbad, Ca. 92011
760-456-1111

Defendant in Pro Se




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                         (Portland Division)


 ADI ACQUISITIONS CO., LLC,                        Case No.: 3:18-cv-01871-HZ

                                Plaintiff,

 v.                                                DEFENDANT’S AMENDED WITNESS
                                                   STATEMENTS

 THEODORE L. VALLAS

                               Defendant.

         Defendant Theodore L. Vallas submits the following list of witnesses that he will likely
call at trial.


Fernando Pineda

         Estimated length of direct examination: 2 Hours

         Occupation:   Director of Operations Control Center

         Summary of expected direct examination testimony:

         Mr. Pineda will testify to the mismanagement of the prior owner’s operations which he
was a part of and the withholding of information by Plaintiff from Defendant.




DEFENDANT’S AMENDED WITNESS STATEMENTS Page 1
           Case 3:18-cv-01871-HZ         Document 65       Filed 02/27/20      Page 2 of 4




        He will also testify that the prior owners had purposefully delayed responses to critical
requests from corporate management of California Pacific Airlines.
He will also testify that the dispatch of the return of funds to clients for the return of unused
tickets, prior to his watch, had not been properly handled.
He will also testify that Great Lakes Airlines was receiving a percentage of the ticket sales,
undisclosed to California Pacific Airlines.


Ted Vallas

        Estimated length of direct examination: 2 Hours

        Occupation: Chairman of the Board of California Pacific Airlines and ADI, as well as the
                    principal shareholder of both.

        Summary of expected direct examination testimony:


        Mr. Vallas will testify that he represents himself in Pro Se, as he was sued personally.
He will also testify as to all of the documentation in the final stages of the acquisition, as well as
to the details of said acquisition.
        He will elaborate regarding various meetings, proposed by the Plaintiff. He will also
testify as to the reasons that various documents needed to be amended.
        He will address the Non-Disclosure Agreement, showing a breach to the Defendant’s
Exhibit 501 Disclosure relative to the breach and the transfer of information that was
mishandled.
        He will also testify that he was prohibited from any discovery on regarding the Caesar’s
lawsuit.
        He will also testify that Mr. Barkley’s guarantee was in default with a prior agreement
with a Mr. Bealos.
        He will also testify that the 30 million dollar infusion of capital from Glidepath was
disrupted by non-disclosure due to the Caesar’s Suit, and how he was also restricted from using
as witnesses, key personnel that were involved as witnesses in the Caesar’s suit.



DEFENDANT’S AMENDED WITNESS STATEMENTS Page 2
         Case 3:18-cv-01871-HZ         Document 65       Filed 02/27/20     Page 3 of 4




       Also, he will testify that documents signed by formed employees indicate a $50,000.00
monthly profit that was not properly handled.
       And finally, Mr. Vallas will testify as to the validity and relevance of several documents.



Dated: 2-27-2020

                                                            /s/ Theodore L. Vallas
                                                          _____________________________
                                                           Theodore L. Vallas,
                                                           2100 Palomar Airport Rd., Suite 222
                                                           Carlsbad, Ca. 92011
                                                           760-456-1111
                                                           Defendant in Pro Se




DEFENDANT’S AMENDED WITNESS STATEMENTS Page 3
         Case 3:18-cv-01871-HZ         Document 65       Filed 02/27/20     Page 4 of 4




                                  CERTIFICATE OF SERVICE
       I am employed in the City of Carlsbad, County of San Diego, California. I am over the
age of 18 and not a party to the within action. My business address is 2100 Palomar Airport Rd.,
Suite 222, Carlsbad, Ca. 92011.
       On 2-27-2020, I served a copy of the below-listed document(s) described as:


       DEFENDANT’S AMENDED WITNESS STATEMENTS
       On the Defendant’s Attorney addressed as follows:

                                            Ava L. Schoen,
                                       Ava.schoen@tonkon.com

                                         Attorney for Plaintiff


       Said Documents were served electronically, via email

       I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct.


       Executed on 2-27-2020, at Carlsbad, California.

                                                  /s/ TG Vallas

                                                 TG Vallas




DEFENDANT’S AMENDED WITNESS STATEMENTS Page 4
